     Case: 1:17-cv-02635-CAB Doc #: 42 Filed: 10/31/19 1 of 5. PageID #: 1136



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


                                               )
JAMES HAYDEN,                                  )   CASE NO. 1:17-cv-02635-CAB
                                               )
        Plaintiff,                             )   JUDGE CHRISTOPHER A. BOYKO
                                               )
v.                                             )
                                               )   OPPOSITION TO DEFENDANTS’
2K GAMES, INC., et al.,                        )   MOTION TO MOVE THE
                                               )   SETTLEMENT CONFERENCE
        Defendants.                            )
                                               )


       Plaintiff James Hayden (“Hayden”) respectfully opposes the Motion to Move the

Settlement Conference filed by Defendants, Take-Two Interactive Software, Inc. and 2K Games,

Inc. (collectively, “Take-Two”).

       The instant Motion represents the third time Take-Two has undertaken to avoid

meaningful settlement discussions with Plaintiff. In January 2018, Take-Two informed Mr.

Hayden that it was “open to settlement,” but summarily ignored his offers to discuss terms,

refusing, during that initial correspondence, to provide financial documents necessary to

reasonably engage in settlement discussions and to make any counter-proposal. In April 2019,

Take-Two again disregarded Plaintiff’s constructive efforts to engage in discussions, which

included a comprehensive settlement proposal as a starting point. This case has now been

pending for almost two years and Take-Two has not responded meaningfully to any of Mr.

Hayden’s overtures, nor have the parties met with the Court to discuss such efforts (or lack

thereof).

       Take-Two’s Motion contends that it needs to move the settlement conference date from

November 7, 2019, to sometime after January 6, 2020, so it can depose “important fact
     Case: 1:17-cv-02635-CAB Doc #: 42 Filed: 10/31/19 2 of 5. PageID #: 1137



witnesses” and obtain “all the facts it needs to engage in a meaningful settlement discussion.”

By November 7, however, Take-Two will have substantially completed its discovery in this case.

Indeed, Take-Two has just deposed the Plaintiff, Mr. Hayden, and will before then have his

responses to its 23 interrogatories, documents responsive to its 93 document requests, and

responses to its 264 (!) requests for admission. Take-Two has argued to this Court that, other

than depositions, new fact discovery should be precluded after today, October 31. Thus, the only

discovery remaining for Take-Two will be the depositions of two additional tattoo artists (who

have produced documents in response to subpoenas). Neither of these tattoo artists created the

tattoos at issue in this case, nor has Take-Two explained how their deposition testimony might

meaningfully impact settlement discussions. It strains credulity to accept that Take-Two cannot

be prepared to engage in meaningful settlement talks with Mr. Hayden by November 7, 2019.1

        Mr. Hayden is prepared to meet with the Court and engage in settlement talks, as set forth

in the Court’s July 2019 order (Dkt. No. 28). He has already served proposed settlement terms in

a letter to Take-Two as prescribed therein. Take-Two’s response is due under that Order by

November 2, 2019. Moreover, the Federal Rules of Civil Procedure are intended to foster the

efficient resolution of cases. See Fed. R. Civ. P. 1 (The rules “should be construed, administered,

and employed by the court and the parties to secure the just, speedy, and inexpensive

determination of every action and proceeding.”). One of the purposes of Rule 16, in particular, is

to facilitate settlement. Over the next two months, counsel for Mr. Hayden (an individual), will

need to travel to California multiple times to depose defendants’ witnesses, who have refused to

appear for deposition in Ohio. Further third-party discovery may also be necessary. These costs


1
 Indeed, despite telling the Court Take-Two is not ready to engage with Mr. Hayden’s counsel in good-faith
settlement discussions, Take-Two’s counsel repeatedly asked Mr. Hayden during his deposition, “how much money
[he] think[s] TAKE-TWO should pay [him] and why,” including proposing specific dollar amounts for his
consideration. (See, e.g., p. 200:4 – 201:7, Hayden Dep. (rough).)

                                                      2
        Case: 1:17-cv-02635-CAB Doc #: 42 Filed: 10/31/19 3 of 5. PageID #: 1138



and others will be avoided if the parties are able to reach resolution in the coming weeks.

Undersigned counsel believes the Court’s assistance in connection with such discussions is likely

to be helpful.

          The conference should go forward, as ordered. Plaintiff respectfully opposes

Defendants’ Motion to delay such efforts (yet again) until sometime indeterminate time next

year.

         Notwithstanding the foregoing, Mr. Hayden would be prepared, if convenient for the

Court, to reschedule the settlement conference to November 12 (i.e., 5 days later), as the parties

will both already be appearing before Magistrate Judge Greenberg that morning for a hearing on

pending discovery disputes2 and would thus obviate the need for opposing counsel to travel to

Cleveland twice in a relatively short timeframe.

         Plaintiff respectfully submits that Take-Two’s Motion to Move the Settlement

Conference should be denied.




2
 Notably, these disputes concern almost exclusively multiple deficiencies in Take-Two’s discovery responses. The
only pending issue related to Mr. Hayden’s discovery responses is a single response to a request for admission.
Accordingly, none of the pending discovery disputes should affect Take-Two’s ability to respond to Mr. Hayden’s
offer and engage in serious settlement discussions.

                                                        3
     Case: 1:17-cv-02635-CAB Doc #: 42 Filed: 10/31/19 4 of 5. PageID #: 1139




Respectfully submitted,

 Dated: October 31, 2019                       By: /s/ Andrew Alexander
                                               Daniel McMullen (Ohio Bar No. 0034380)
                                               Georgia Yanchar (Ohio Bar No. 0071458)
                                               Jennifer Wick (Ohio Bar No. 0074340)
                                               Andrew Alexander (Ohio Bar No. 0091167)
                                               CALFEE, HALTER & GRISWOLD LLP
                                               The Calfee Building
                                               1405 East Sixth Street
                                               Cleveland, Ohio 44114-1607
                                               Telephone: (216) 622-8200
                                               Facsimile: (216) 241-0816
                                               dmcmullen@calfee.com
                                               gyanchar@calfee.com
                                               jwick@calfee.com
                                               aalexander@calfee.com

                                               Of Counsel

                                               Kimberly A. Pinter (Ohio Bar No. 0084277)
                                               CALFEE, HALTER & GRISWOLD LLP
                                               The Calfee Building
                                               1405 East Sixth Street
                                               Cleveland, Ohio 44114-1607
                                               Telephone: (216) 622-8200
                                               Facsimile: (216) 241-0816
                                               kpinter@calfee.com




                                        4
     Case: 1:17-cv-02635-CAB Doc #: 42 Filed: 10/31/19 5 of 5. PageID #: 1140



                                 CERTIFICATE OF SERVICE

       I hereby certify that on October 31, 2019, a copy of the foregoing was filed

electronically. Notice of this filing was sent by operation of the Court’s electronic filing system

to all parties indicated on the electronic filing receipt, and parties may access this filing through

the Court’s system.

                                                      /s/ Andrew Alexander
                                                      One of the attorneys for Plaintiff




                                                  5
